Citation Nr: 1530484	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether referral for an extraschedular evaluation for service-connected bilateral hearing loss is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1944 to June 1946.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective December 13, 2010. 

In a September 2014 decision, the Board denied an increased initial compensable evaluation for bilateral hearing loss.  The Veteran appealed this decision and pursuant to a June 2015 Joint Motion for Partial Remand, the Court of Appeals for Veterans Claims (Court) vacated the issue of whether the Veteran's service-connected bilateral hearing loss was entitled to referral for extraschedular consideration, and remanded the matter back to the Board. 

The issue of entitlement to service connection for recurrent cerumen impaction has been raised by the record in the VA treatment records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's bilateral hearing loss does not show such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected disability are inadequate.


CONCLUSION OF LAW

The criteria for referral for consideration of an extraschedular rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to assist the Veteran.  Service treatment records and VA medical treatment records have been obtained.  The Veteran has not identified any private treatment records pertinent to the appeal.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

A VA audiological examination was conducted in March 2012.  The examiner made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner also discussed the functional impact of hearing loss on the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the VA examination is fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

As noted above, pursuant to a June 2015 Joint Motion for Partial Remand, the Court vacated the issue of whether the Veteran's service-connected bilateral hearing loss was entitled to referral for extraschedular consideration, and remanded the matter back to the Board.  The Joint Motion for Partial Remand found that the Board did not address medical evidence that reflected that the Veteran had frequent excess buildup of cerumen that required irrigation of the ears, and evidence suggesting that the cerumen buildup impacted the functionality of his hearing aids.  Consequently, the failure to fully account for the Veteran's symptomatology when addressing whether referral for extraschedular consideration was warranted rendered the Board's statement of reasons or bases inadequate.  

Percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  To accord justice in exceptional cases where the schedular evaluations are found to be inadequate, cases can be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular evaluation.  38 C.F.R. § 3.321(b). 

Determining whether referral for extraschedular consideration is warranted requires a three-step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA treatment records show that in in January 2012, the Veteran was noted to have bilateral cerumen impactions that needed to be cleaned.  The Veteran also reported problems with the functioning of his hearing aids, which needed to be cleaned.  In March 2012, the Veteran was seen for hearing aid repair.  It was noted that each ear was clear or had minimal non-occluding cerumen.  The left ear had some dried blood in lower part of the entrance to the ear canal.  The Veteran denied any pain, including when wearing hearing aids.  The left hearing aid had blood and cerumen inside both the vent and receiver tube, and once cleaned, they worked well.  In September 2012, the Veteran was fitted for new hearing aids and he reported that his older hearing aids were not functional.  Clogged wax guards were removed and function was restored.  The Veteran was recommended to cease using the wax guards since he was unable to change them due to problems with his hands.  In July 2013, the Veteran's reported his hearing aids to be weak.  The right ear was clear or had minimal non-occluding cerumen, and his left ear revealed cerumen impaction.  The hearing aids were occluded with cerumen and when cleaned they worked well.  In November 2013, the Veteran reported problems with his hearing aids, and examination revealed cerumen impaction in both ears.  The hearing aids were again occluded with cerumen and when cleaned they worked well.  In May 2014, cerumen impaction was noted in both ears.  The Veteran's hearing aids were cleaned and earmolds were re-tubed, and were found to be working well.  In September 2014, the Veteran complained of weak hearing aids.  Both ears were found to be clear or with minimal non-occluding cerumen.  The hearing aids were cleaned, and cerumen/debris were suctioned out of the receiver.  Post-repair, the aids were found to be working well.  

The March 2012 VA audiological examination revealed an average right ear pure tone decibel loss of 60 and average left ear pure tone decibel loss of 62.  Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  This corresponds to a numeric designation of Level II hearing loss in the right ear and left ear.  38 C.F.R. § 4.87, Table VI.  Otoscopy showed a clear right ear and non-occluding dry cerumen in the left ear.  The examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  The Veteran's reported functional impacts included problems hearing people more than anything, and the he had to turn up the television louder.  The biggest problem described by the Veteran was that if someone was talking to him and they turn around and walk away, he cannot hear them.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

While the evidence demonstrates that the Veteran has bilateral hearing loss, referral for extraschedular consideration is not warranted.  In regard to the Thun factors outlined above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The evidence in this case does not show such an exceptional disability picture.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  


The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational.

In this case, the Veteran reports difficulty hearing people and the television.  The Veteran also stated that his biggest problem was that if someone was talking to him and they turn around and walk away, he cannot hear them.  The Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.   

Also, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's complaints of difficulty understanding conversations in a variety of listening situations are factors contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

With regard to the VA treatment records indicating the Veteran having cerumen impactions which required irrigation of his ears, the Board notes that the Veteran is diagnosed as having bilateral sensorineural hearing loss related to noise exposure.  The VA treatment records reflect that the build-up of cerumen in the Veteran's ears resulted in hearing problems because it affected functionality of his hearing aids.  There is no indication that the build-up for cerumen caused problems with his bilateral sensorineural hearing loss disability.  The records indicate that once the hearing aids were cleaned, they worked well and the Veteran reported that they were effective.  Furthermore, evidence that the Veteran's cerumen buildup impacted the functionality of his hearing aids is not relevant to the discussion of whether a referral for extraschedular consideration for bilateral hearing loss is warranted.  The Board notes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and the scores without the use of hearing aids represent a rating made on the worst possible objective measure of performance.  The use of hearing aids would, if anything, only serve to provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).
  
Even assuming, arguendo, that the Veteran's hearing loss disability is actually "so exceptional" that the rating criteria are inadequate, related factors such as marked interference with employability or frequent periods of hospitalization have not been shown.  There is no indication of any hospitalization in relation to the Veteran's  hearing loss.  And while the March 2012 VA examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, there is no evidence of marked interference with employment due to the Veteran's hearing loss.  

Also, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

However, even taking into account the Veteran's other service connected disabilities, the Board finds that nothing in Johnson changes the above reasoning.  In this case, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.   Also, as indicated above, the Board is referring a claim for service connection for recurrent cerumen impaction, and if found to be service-connected, will be rated according to a separate disability rating code.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board concludes that the schedular criteria are adequate and reasonably describe the Veteran's disability picture.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds the schedular evaluation is adequate, and referral for extraschedular consideration is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 
  



ORDER

Referral for an extraschedular evaluation for service-connected bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


